ORDER
PER CURIAM.
Appellant, Anthony Cooper (“movant”), appeals the judgment of the Circuit Court of the City of St. Louis denying movant’s Rule 29.15 motion for post conviction relief after an evidentiary hearing. Movant seeks to vacate his convictions and sentences for murder in the first degree, section 565.020 RSMo 1994,1 two counts of robbery in the first degree, section 569.020, two counts of burglary in the first degree, section 569.160, assault in the first degree, section 565.050, two counts of forcible sodomy, section 566.060, and four counts of armed criminal action section 571.015. Movant was sentenced to consecutive terms of life without parole for the murder in the first degree conviction, thirty years for each robbery conviction, fifteen years for each burglary conviction, a life sentence for each sodomy conviction, a life sentence for one armed criminal action conviction, and seventy-five years for each of the three other armed criminal action convictions. We affirm.
We have reviewed the briefs of the parties and the record on appeal and conclude the motion court’s determination is not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).

. All statutory references are to RSMo 1994 unless otherwise indicated.